Citation Nr: 0315832	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active duty service from July 1978 
to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO) that denied the veteran's claims, 
characterized therein as entitlement to service connection 
for chronic low back strain and entitlement to service 
connection for post-traumatic stress disorder.  The Board 
notes, however, that in a March 1992 rating decision, the RO 
had previously denied the veteran's claim of entitlement to 
service connection for chronic low back strain.  The veteran 
did not file a notice of disagreement with that decision and 
it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  Consequently, the issue regarding service 
connection for the veteran's claimed low back disability is 
characterized on the basis of whether the requisite new and 
material evidence has been submitted to reopen a previously 
denied claim, as set forth above.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  The Board will proceed to 
adjudicate that claim on that basis.  

Given the disposition of this appeal, the Board is 
undertaking additional development on the issue of 
entitlement to service connection for chronic low back strain 
and entitlement to service connection for post-traumatic 
stress disorder, as shown in the REMAND below.

In June 2003, the veteran submitted a statement to the Board 
that included language suggesting the possibility that he may 
wish to pursue claims of entitlement to service connection 
for headaches, joint pains, involuntary muscle spasms, 
chronic fatigue, infrequent bowel movements and a chaffing 
skin, as manifestations of an undiagnosed illness resulting 
from service in the Southwest Asia theater of operations 
during the Persian Gulf War.  This information is referred to 
the RO for such action as is deemed appropriate, including 
clarification of the veteran's intent regarding such 
potential claims.  


FINDINGS OF FACT

1.  Service connection for chronic low back strain was denied 
in a March 1992 RO decision on the basis that a current low 
back disability had not been shown.  The appellant did not 
timely appeal the March 1992 rating decision, and that 
represented the last final denial of the claim on any basis.  

2.  The appellant has presented new medical evidence since 
March 1992 that is so significant as to the issue of 
entitlement to service connection for low back strain that it 
must be considered in order to decide the merits of that 
claim for service connection.  


CONCLUSION OF LAW

The March 1992 RO decision that denied the appellant's claim 
of entitlement to service connection for low back strain is 
final; new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 3.160(d), 20.302 (2001 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the disposition of the appellant's appeal, 
the Board finds that notwithstanding the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), no undue prejudice to the 
appellant is evident by the Board's disposition herein.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
favorable disposition of the claim to reopen, it is clear 
that sufficient evidence has been developed in this respect.  
However, as discussed more fully below, additional notice and 
development will be needed before disposing of the claim on 
the merits. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).  A claimant 
has one year from notification of a decision of the agency of 
original jurisdiction to file the notice of disagreement, and 
the decision becomes final if a notice of disagreement is not 
filed within that time.  38 U.S.C.A. § 7105(b), (c); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2002).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction (here, the RO) mailed the statement of 
the case to the appellant, or within the remainder of the 1-
year period from the date of mailing of notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

The appellant is seeking service connection for low back 
strain which he contends began in or was the result of 
service.  However, inasmuch as a final decision as to that 
issue has been rendered, the matter currently before the 
Board for appellate review is whether new and material 
evidence has been submitted with which to reopen the claim of 
entitlement to service connection.

Service connection for low back strain was denied in a March 
1992 rating decision on the basis that a current low back 
disability had not been shown.  The appellant was notified of 
that decision and of his right to appeal.  The appellant did 
not timely appeal the March 1992 rating decision.  Given that 
the appellant did not file a notice of disagreement with the 
March 1992 rating decision within one year from the date that 
notice of the decision was mailed, the March 1992 decision of 
the RO is therefore final.  This was the last final denial on 
any basis of that claim.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.160(d), 20.302.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156).  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  66 Fed. Reg. 45,620.  Because the 
appellant's claim was initiated in September 2000, prior to 
August 2001, his claim will be adjudicated by applying the 
regulation in effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 Vet. 
App. 209 (1999).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the underlying basis of the RO's last final 
denial of the appellant's request to reopen the previously 
denied claim of entitlement to service connection for low 
back strain was that that there was no evidence of a current 
low back disability.  Consequently, the Board must determine 
if any of the evidence received subsequent to the March 1992 
determination is both "new" and "material," to the underlying 
question of whether the appellant has a current low back 
disability that is related to service.  In essence, any newly 
submitted evidence must be new and must support the existence 
of a current low back disability that is related to service.  

New and material evidence has been received.  Medical 
evidence associated with the claims file subsequent to the 
RO's denial of the claim in March 1992 includes a September 
2000 VA outpatient treatment record that shows an examination 
of the low back and a diagnostic impression of lumbosacral 
strain.  This newly submitted evidence bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its March 1992 decision.  
Therefore, this additional medical record is so significant 
that it  must be considered in order to fairly decide the 
merits of this claim.  The aforementioned evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim.  

Additional development is needed before the Board can proceed 
to adjudicate the appellant's claim for service connection 
for chronic low back strain on the merits.  As noted above, 
that development will proceed within the context of the 
remand below.  

In conclusion, new evidence has been presented that is so 
significant as to the issue of entitlement to service 
connection for chronic low back strain that it must be 
considered in order to decide the appellant's claim.  New and 
material evidence has thus been presented.  The claim is, 
therefore, reopened, and to that extent, the appeal is 
granted.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
§§ 3.156, 3.160(d).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for chronic low back strain 
is reopened.  To this extent only, the appeal is granted.


REMAND

As decided above, new and material evidence has been found to 
reopen the appellant's claim of entitlement to service 
connection for chronic low back strain.  Consequently, the 
issue must now be considered along with the claim of 
entitlement to service connection for post-traumatic stress 
disorder on a de novo basis, that is, it must be considered 
based upon all of the evidence of record, both new and old.  

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In January 2002, the RO directed a statement of the case to 
the appellant that included the provisions of the VCAA.  This 
letter failed to disclose development information specific to 
the veteran's claim.  Further, in the cover letter for that 
statement of the case, the appellant was told that he had 60 
days to respond.  Subsequent to this letter, however, a 
decision was issued in the Federal Circuit Court that 
interpreted the effect of the VCAA on claims for veterans' 
benefits, including the appellant's claim.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Among other things, this decision 
asserted that appellants must be afforded one year to respond 
to any request for development information under the VCAA, 
and not the 60 days that had been indicated.  Consequently, 
the RO must provide the appellant with complete notice of the 
provisions of the VCAA consistent with the holding in the 
aforementioned Federal Circuit Court decision and determine 
whether any additional notification or development action is 
required under the VCAA.  

Secondly, in June 2003, the veteran submitted copies of both 
private and VA examination and treatment records directly to 
the Board.  Since this evidence is pertinent to the veteran's 
claim, and since it has not been considered by the RO, and 
the veteran has not submitted a statement waiving such 
consideration, it must be referred to the RO for initial 
review.  38 C.F.R. § 20.1304 (2002); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Further, in the statement submitted by the veteran in June 
2003, he indicated that there were more records that were 
available that would be pertinent to his claim.  He specified 
the sources of these records.  Consequently, it is incumbent 
upon VA to assist the veteran in obtaining this putative 
pertinent evidence.  

Finally, it is noted that in June 2003, the veteran also 
submitted to the Board a statement that provided details of 
alleged personal assaults that the veteran believes were 
responsible for causing post-traumatic stress disorder.  
There is no indication that attempts have been made to verify 
these alleged stressors.  Since the instant case involves 
allegations of a personal assault as the potential underlying 
stressors in the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder, the Board 
believes that the RO should conduct a review in light of the 
established evidentiary procedures pertaining to such 
personal assault stressors.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response to this letter.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disorders at issue since his discharge 
from service.  In particular, the RO 
should obtain records from the sources 
identified by the veteran in the June 
2003 letter as "Bingham, Auerbuch, and 
Lathia."  After securing the necessary 
release, the RO should obtain all records 
that are not already included in the 
file.  

3.  The RO should review the special 
evidentiary procedures for post-traumatic 
stress disorder claims based on personal 
assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 
 5.14(c), to determine whether the 
accomplishment of any procedures set out 
therein would be helpful to the veteran 
in the development and adjudication of 
his claim, specifically regarding the 
personal assaults described by the 
veteran in the statement received by the 
Board in June 2003.  The RO should 
document the completion of that review 
and any actions taken as a result 
thereof.  

4.  After all indicated development has 
been undertaken, the RO should prepare a 
memorandum for the file stating which 
stressors, if any, have been verified.

5.  If, and only if, stressors are 
verified or otherwise established, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine whether he has post-traumatic 
stress disorder, and, if so, whether it is 
related to any established stressors in 
service.  38 U.S.C.A. § 5103A(d).  Prior 
to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history, and the RO's memorandum detailing 
which stressors have been verified for 
purposes of this claim.  The diagnosis 
should be in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV.  
All necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for post-traumatic stress disorder 
contained in DSM-IV, and if he meets such 
criteria, whether post-traumatic stress 
disorder can be related to the stressor 
or stressors reported and established, 
based on the RO's memorandum, as having 
occurred during the veteran's active 
service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to the 
RO's issuance of the statement of the 
case in January 2002, and readjudicate 
the veteran's claims.  If a complete 
grant of the claims remains denied, the 
appellant should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



